DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 09/17/2020, have been received and entered.  Claims 1-20 have been cancelled and claims 21-28 newly added.
Claims 21-28 are pending and under examination.

Priority
This is a continuation of U.S. Application No. 16/275,117, filed February 13, 2019, now abandoned, which is the continuation of U.S. Application No. 14/888,577, filed November 2, 2015, issued as U.S. Patent No. 10,226,438 on March 12, 2019, which is the U.S. National Stage of International Application No. PCT/US2014/014943, filed February 5, 2014, which is a continuation-in-part of International Application No. PCT/US2013/053640, filed on August 5, 2013, International Application Nos. PCT/US2014/014943 and PCT/US2013/053640 both claim the benefit of U.S. Provisional Application 61/819,467, filed on May 3, 2013.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 09/17/2020 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references “Meinig et al.” in the IDS filed 09/17/2020 has been lined-through for failing to provide the relevant information (i.e., volume and page numbers) required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 21-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The scope of the subject population(s) encompassed by the instant claims is unclear because “…a subject…at risk of developing…” does not clearly set forth by what objective metric a subject is determined to be “at risk of developing” acute hypoxemic respiratory failure (Claim 21) or “a disease or disorder following a viral infection”.  The Specification at page 12, lines 20-28 discloses that subjects to be treated according to the methods described herein may be one “at risk of developing the condition”.  And while disclosing that a subject to be treated may have been identified, without examination, as “one at risk due to the presence of one or more risk factors all subjects as all subjects could reasonably be construed to be at some risk of developing acute hypoxemic respiratory failure (Claim 21) or “a disease or disorder following a viral infection”.
Claim 22 is further indefinite because a person of ordinary skill in the art would also not be reasonably apprised as to the scope of “a disease or disorder following a viral infection”.  While the disclosure names some very specific diseases and disorders that are sometimes caused by certain viral infections such as recited in dependent Claims 23-28, it is totally unclear whether it is Applicants’ intent that “a disease or disorder following a viral infection” includes, for example, a fever or body aches, which are very often “disorders” that follow viral infections.  Furthermore, “following a viral infection” places an unknown, undefined temporal limitation on the claims, the metes and bounds of which are totally unclear.  For example, if a person has a viral infection and 3 years later develops a disease or disorder, such could be construed to be “a disease or disorder following a viral infection”.  A person of ordinary skill in the art would therefore have no way of knowing whether any given disease or disorder that occurs in a subject at some point in time after that subject has had a viral infection is intended to be construed as “a disease or disorder following a viral infection” versus simply a disease or disorder that happened to occur in a subject who had previously had a viral infection.
Claims 22-28 are further indefinite because the diseases and disorders recited in dependent Claims 23-28, while sometimes occurring following a viral infection, can also occur without a viral infection.  For example, transverse myelitis is well-known in the art as a heterogeneous 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCANLAN ET AL. (USP No. 5,883,294; Issued March 16, 1999).
some risk of developing the claimed diseases/disorders.
Scanlan et al. teach compounds of the formula 
    PNG
    media_image1.png
    76
    192
    media_image1.png
    Greyscale
(Claim 1), specifically the claimed sobetirone, i.e., [3,5-dimethyl-4-(4'-hydroxy-3'-isopropylbenzyl)-phenoxy] acetic acid (Claim 6).  Scanlan et al. teach a method of treating a mammal having a disease state which is alleviated by treatment with a thyroid hormone agonist, which method comprises administering a therapeutically effective amount of a compound of claim 1 to a mammal in need thereof (Claim 10), wherein the disease state is hypercholesterolemia (Claim 11), atherosclerosis (Claim 12), obesity (Claim 13), cardiac arrhythmia (Claim 14), hypothyroidism (Claim 15), osteoporosis (Claim 16), or depression (Claim 17).
Scanlan et al. thus anticipate administering to a subject a therapeutically effective amount of sobetirome, i.e., [3,5-dimethyl-4-(4'-hydroxy-3'-isopropylbenzyl)-phenoxy] acetic acid.  As all subjects are reasonably at some risk of developing the claimed diseases/disorders, including subjects having those diseases states recited in Scanlan et al., Scanlan et al. anticipates the claimed “…subject…at risk of developing…” embodiment of the claims.


Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCANLAN (Heart Fail. Rev., 2010, vol. 15, pages 177-182).

Scanlan teaches the results of Phase 1 sobetirome trials are encouraging in that the drug was found to be generally well tolerated at all doses studied and proof of the therapeutic concept of cholesterol lowering was clearly demonstrated. In a multiple-dose sobetirome study of 24 subjects over 2 weeks of dosing, LDL cholesterol was reduced up to 41% at daily doses of 100 g in subjects with non-enriched LDL levels. See page 181, left column, first full paragraph.
Scanlan thus anticipates administering to a subject a therapeutically effective amount of sobetirome.  As all subjects are reasonably at some risk of developing the claimed diseases/disorders, Scanlan anticipates the claimed “…subject…at risk of developing…” embodiment of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,226,438. 
NOTE: This rejection is based on a broadest reasonable interpretation of the claimed “…subject…at risk of developing…” as encompassing administration of sobetirome to any subject as all subjects are reasonably at some risk of developing the claimed diseases/disorders.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘438 patent claims recite orally administering a therapeutically effective amount of sobetirome to a subject having inflammation/demyelination at one or more sites in the central nervous system at risk of developing or diagnosed with multiple sclerosis.  Accordingly, the subject population of the ‘438 patent claims overlaps with the subject population of the instant claims, i.e., subjects “at risk of developing” a disease/disorder.
Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  

400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038